DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
 Response to Amendment
	The amendment filed on 05/17/2021 has been entered. As directed by the amendments: claims 1and 4 are amended and claims 2-3 and 5 -7 are as previously presented. Thus claims 1-7 are pending. The amendments made to the claims 1 and 4 are sufficient to overcome the new matter rejection made to claims 1 and 4 under 35 U.S.C. 112 (a) in the Final Rejection dated 02/16/2021 and those rejections are withdrawn. Applicant’s Remarks/Arguments regarding the enablement rejection made to claims 1 and 4 - 5 and the obviousness rejection under 35 U.S.C. 103 are fully considered are not persuasive (please see “Response to Arguments” section) and those rejections are maintained in the Non-Final Rejection made herein. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- 7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 1 and 4, in the amended wherein clauses these claims recite “when welding the welding target member by sweeping the laser beam and the measurement beam only once, an average of a scanning speed of an optical frequency in the measurement beam source is greater than or equal to 2000 PHz per second”. In both claim 1 and 4 a scanning speed of 2000 PHz per second is claimed, which is equal to 2,000,000,000,000,000,000 Hz per second. Referring to the specification, paragraphs 0021, 0023, 0030, 0031, 0032 and 0033 merely repeat the same claim language (the limitation in quotation above) that claims an extremely high scanning speed. Based upon details provided in the written discerption, it is NOT clear how the measurement beam source (8) that is using conventional MEMS mirrors (Parag. 0032) and Distributed Bragg Reflectors (DBR) (parag. 0033) is capable of scanning with such an extremely high scanning speed. For instance, the Fujii (US 2014/0368827 A1) reference that teaches a similar tunable laser source that uses MEMS mirror (0009, 0027) and distributed Bragg reflector (DBR) layer (0035), is only capable of scanning 100 KHz per 5us which is equal to 2 GHz per second. As far as the examiner's prior art search reveals this (2 GHz per second) is about the maximum scanning speed for similar measurement beam sources that use the same MEMS mirrors and DBR reflectors. Hence, it is NOT clear how, a measurement beam source (8) of the 
Regarding Claim 5, this claim recites “the measurement beam source sets an average of a scanning speed of an optical frequency to greater than or equal to 2000 PHz per second, when a surface velocity of the weld part is less than or equal to 0.8 m/s”. Here a scanning speed of 2000 PHz per second is claimed, which is equal to 2,000,000,000,000,000,000 Hz per second. Referring to the specification, paragraphs 0021, 0023, 0030, 0031, 0032 and 0033 merely repeat the same claim language (the limitation in quotation above) that claims an extremely high scanning speed. Based upon details provided in the written discerption, it is NOT clear how the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urashima et al. (Us 2012/0285936 A1), here in after called Urashima, in view of Fujii (US 2014/0368827 a1), and here in after called Fujii.
Regarding Claim 1, Urashima discloses a laser-welding apparatus (100), comprising: a laser output section (107) that emits a laser beam (107a) toward a welding target member (101); a measurement beam source (113) that outputs a measurement beam having a wavelength different from that of the laser beam (wavelength-scanning light source 113 provided in the optical interferometer 105 emits a laser beam having a different wavelength from the laser beam 107a, (0032)) and periodically changes the wavelength of the measurement beam when outputting the measurement beam (the wavelength-scanning light source 113 periodically changes the center wavelength of the measuring beam, (0033)); an optical member (106) that (107a) and the measurement beam (113a) from the measurement beam source while coaxially overlapping the laser beam and the measurement beam with each other (the laser beam 107 a and the object beam 113 a are combined into a coaxial beam of light by the first beam splitter 106 and then the coaxial beam is directed to the welded part 102, (0045)), the weld part being formed in the welding target member by the laser beam (the welded part is made by the laser beam 107a emitted perpendicularly on to the workpieces 101, (0021)); and an optical interferometer (105) that measures a keyhole depth (104a) of the weld part (102) based on interference which occurs due to an optical path difference between the measurement beam reflected by the weld part and a reference beam (the optical interferometer 105 has a structure for measuring a difference between a reference optical path length, which is the optical path length of the reference beam 113 b, and the optical path length of the object beam 113,(0064).
Urashima do not explicitly teach, when welding the welding target member, an average of a scanning speed of an optical frequency in the measurement beam source is greater than or equal to 2000 PHz per second.
However, Fujii that teaches an optical interferometer that uses the technique of swept source optical coherence tomography (SS-OCT), (0004), also teaches an interferometer of a light source that uses MEMS mirror (0009, 0027) and distributed Bragg reflector (DBR) layer (0035) and that the time for acquiring an image can be shortened as a wavelength sweep
 rate (scanning speed) is increased (0005), the advantage being to efficiently and accurately detecting the size and structure deep inside the subject inspected, capturing the image in a very short amount of time is of paramount importance as the depth of the keyhole changes rapidly.
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify, the laser welding apparatus that of Urashima that teaches a lower scanning speed of an optical frequency in the measurement beam source with a higher scanning of an optical frequency in the measurement beam source (greater than or equal to 
Regarding Claim 2, Urashima discloses the laser-welding apparatus according to claim 1, wherein the measurement beam source is a beam source that scans a wavelength by an operation of a reference mirror 116.
Urashima does not explicitly disclose that the reference mirror is a MEMS mirror.
However, Fujii teaches the resonator mirror of the wavelength sweep light source (measurement beam source) is a MEMS mirror (0027).
The advantage of using MEMS mirror is to achieve both fast wavelength sweep rate and the long coherence length by combining a surface-emitting laser light source and a MEMS mirror (0005), this is due to MEMs mirrors can be moved faster electro-mechanically than conventional reference mirrors that need mechanical drivers like motors in an optical interferometer.
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the reference mirror taught in Urashima with a MEMS mirror of Fujii in order to achieve both fast wavelength sweep rate and the long coherence length by combining a surface-emitting laser light source and a MEMS mirror in the interferometer.
Regarding Claim 3, Urashima in view of Fujii teaches the laser-welding apparatus according to claim 1, wherein the measurement beam source (207) is a semiconductor laser that scans a wavelength by an injection current (the wavelength swept light source (201) is a MEMS- VCSEL type light source operated by current injection (0029), wherein VCSEL is stands for vertical-cavity surface-emitting laser, which is a type of semiconductor laser diode).
Regarding claim 4, Urashima discloses a laser-welding method (0008), comprising: emitting a laser beam toward a welding target member (coaxially emitting, to a weld part, the laser beam, (0008)); outputting a measurement beam having a wavelength different from that of the laser beam (wavelength-scanning light source 113 provided in the optical interferometer 105 emits a laser beam having a different wavelength from the laser beam 107a, (0032)) and periodically changing the wavelength of the measurement beam when outputting the measurement beam (the wavelength-scanning light source 113 periodically changes the center wavelength of the measuring beam, (0033)); irradiating a weld part with the laser beam and the measurement beam from the measurement beam source while coaxially overlapping the laser beam and the measurement beam with each other (the laser beam 107 a and the object beam 113 a are combined into a coaxial beam of light by the first beam splitter 106 and then the coaxial beam is directed to the weld part 102, (0045)), the weld part being formed in the weld target member by the laser beam (the welded part is made by the laser beam 107a emitted perpendicularly on to the workpieces 101, (0021)); and measuring a keyhole depth of the weld part based on interference which occurs due to an optical path difference between the measurement beam reflected by the weld part, and a reference beam (measuring a penetration depth of keyhole 104a by using the optical interferometer 105 that has a structure for measuring a difference between a reference optical path length, which is the optical path length of the reference beam 113 b, and the optical path length of the object beam 113, (0064)).
Urashima do not explicitly teach that when welding the welding target member, an average of a change speed of an optical frequency in the outputting of the measurement beam is greater than or equal to 2000 PHz per second in the outputting of the measurement beam.
However, Fujii that teaches an optical interferometer that uses the technique of swept source optical coherence tomography (SS-OCT), also teaches an interferometer of a light source that uses MEMS mirror (0009, 0027) and distributed Bragg reflector (DBR) layer (0035) and that the time for acquiring an image can be shortened as a wavelength sweep rate (scanning speed) is increased (0005), the advantage being to efficiently and accurately detecting the size and structure deep inside the subject inspected, capturing the image in a very short amount of time is of paramount importance as the depth of the keyhole changes rapidly.

Regarding claim 5, Urashima discloses a laser-welding apparatus (100), comprising: a laser output section (107) that emits a laser beam (107 a) toward a welding target member (101); a measurement beam source (113) that outputs a measurement beam having a wavelength different from that of the laser beam (wavelength- scanning light source 113 provided in the optical interferometer 105 emits a laser beam having a different wavelength from the laser beam 107a, (0032)) and periodically changes the wavelength of the measurement beam when outputting the measurement beam (the wavelength-scanning light source 113 periodically changes the center wavelength of the measuring beam, (0033); an optical member (106) that irradiates a weld part with the laser beam (107a) and the measurement beam(113a) from the measurement beam source while coaxially overlapping the laser beam and the measurement beam with each other (the laser beam 107 a and the object beam 113 a are combined into a coaxial beam of light by the first beam splitter 106 and then the coaxial beam is directed to the welded part 102, (0045)), the weld part being formed in the welding target member by the laser beam (the welded part is made by the laser beam 107a emitted perpendicularly on to the workpieces 101, (0021)); and an optical interferometer (105) that measures a keyhole depth (104a) of the weld part based on interference which occurs due to an optical path difference between the measurement beam reflected by the weld part, and a reference beam (the optical interferometer 105 has a structure for measuring a difference between a reference optical path length, which is the optical path length of the reference beam 113 b, and the optical path length of the object beam 113,(0064)).

However, Fujii that teaches an optical interferometer that uses the technique of swept source optical coherence tomography (SS-OCT), (0004), also teaches an interferometer of a light source that uses MEMS mirror (0009, 0027) and distributed Bragg reflector (DBR) layer (0035) and that the time for acquiring an image can be shortened as a wavelength sweep rate (scanning speed) is increased (0005), the advantage being to efficiently and accurately detecting the size and structure deep inside the subject inspected, capturing the image in a very short amount of time is of paramount importance as the depth of the keyhole changes rapidly.
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify, the laser welding apparatus that of Urashima that teaches a lower scanning speed of an optical frequency in the measurement beam source with a higher scanning of an optical frequency in the measurement beam source (greater than or equal to 2000 PHz per second) in order to shorten the time for acquiring an image which is needed in efficiently and accurately measuring the keyhole length as it is being irradiated.
Regarding claim 6, Urashima does not explicitly teach that the laser-welding apparatus according to claim 5, wherein the measurement beam source sets the average of the scanning speed of the optical frequency to greater than or equal to 1000 PHz per second, when a surface velocity of the weld part is less than or equal to 0.4 m/s .
However, Fujii that teaches an optical interferometer that uses the technique of swept source optical coherence tomography (SS-OCT), (0004), also teaches an interferometer of a light source that uses MEMS mirror (0009, 0027) and distributed Bragg reflector (DBR) layer (0035) and that the time for acquiring an image can be shortened as a wavelength sweep rate (scanning speed) is increased (0005), the advantage being to efficiently and accurately 
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify, the laser welding apparatus that of Urashima that teaches a lower scanning speed of an optical frequency in the measurement beam source with a higher scanning of an optical frequency in the measurement beam source (greater than or equal to 2000 PHz per second) in order to shorten the time for acquiring an image which is needed in efficiently and accurately measuring the keyhole length as it is being irradiated.
Regarding claim 7, Urashima does not explicitly teach that the laser-welding apparatus according to claim 6, wherein the measurement beam source sets the average of the scanning speed of the optical frequency to greater than or equal to 500 PHz per second, when a surface velocity of the weld part is less than or equal to 0.2 m/s.
However, Fujii that teaches an optical interferometer that uses the technique of swept source optical coherence tomography (SS-OCT), (0004), also teaches an interferometer of a light source that uses MEMS mirror (0009, 0027) and distributed Bragg reflector (DBR) layer (0035) and that the time for acquiring an image can be shortened as a wavelength sweep rate (scanning speed) is increased (0005), the advantage being to efficiently and accurately detecting the size and structure deep inside the subject inspected, capturing the image in a very short amount of time is of paramount importance as the depth of the keyhole changes rapidly.
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify, the laser welding apparatus that of Urashima that teaches a lower scanning speed of an optical frequency in the measurement beam source with a higher scanning of an optical frequency in the measurement beam source (greater than or equal to 2000 PHz per second) in order to shorten the time for acquiring an image which is needed in efficiently and accurately measuring the keyhole length as it is being irradiated.
Response to Arguments
Applicant's arguments filed on 5/17/2021 have been fully considered. The amendments made to the claims 1 and 4 sufficient to overcome the new matter rejection made to claims 1 and 4 under 35 U.S.C. 112 (a) in the Final Rejection dated 02/16/2021 and those rejections are withdrawn. 
Response to arguments made to the enablement rejections to claims 1, 4, and 5 under 35 U.S.C. 112 (a).
The applicant argues “it is common general technical knowledge that a MEMS mirror or a semiconductor laser may be utilized to obtain scanning speeds such as 2000 PHz/s or greater.” and submits JP 2020-92343 as an evidence to support the claim and obviate the enablement rejection made.
This argument is not persuasive because:
The submitted evidence JP 2020-92343 has a publication date of June 11, 2020 far outside (well into the future) of the effective filling date, Oct., 26/2017, of the current application. One of the many factors to be considered in determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement is the state of the prior art (MPEP 2164.01(a)). In this case, the prior art of a future reference is used to evidence in obviating enablement. Thus, the reference used to support the claim is not appropriate.
Even if we overlook the appropriateness of the submitted reference (JP 2020-92343), this reference only mentions 1 PHz in relation the scanning time elapsed on points of display screen, which is still far less than 2000 PHZ. The bases of the enablement rejection made in the Final Rejection dated 02/16/2021 is that the disclosure fails to teach how such extremely 2000 PHz, is achieved using the MEM mirrors and DBR disclosed in the specification. 2000 PHZ is far bigger scanning speed than 1PHZ.
Thus, the enablement rejection made to 1, 4 and 5 on the final rejection 02/ 16/ 2021 is maintained.
Response to the arguments made regarding the 35 U.S.C. 103 rejections of claims 1-7
	The applicant states that “Urashima does not use MEMS mirror and semiconductor laser, therefore the scanning speed cannot be 2000PHZ or greater.” and appear to say that Eventhough the secondary teaching reference Fujii uses Mems mirror and semiconductor laser it does not attain the extremely fast scanning speed of 2000 PHz or more.
As Indicated in the last as well as the current Rejections, the examiner agrees that the Urashima reference does not teach the scanning speed 2000 PHz claimed and one of ordinary skill in the art that is apprised of Urashima and the teaching reference Fujii that teaches Mems mirror and semiconductor lasers (same structure as the instant application) and that teaches that  the time for acquiring image is proportionally shorted as the scanning speed is increased  would be motivated to achieve the claimed 2000 PHz scanning speed in  order to acquire image in a highly efficient shortened time. Thus the combination of Urashima and Fujii teaches the claimed invention. Here, the applicant appears to argue against the references (Urashima, Fujii) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Thus the obviousness rejections are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761